           Case 1:20-cv-00632-JSR Document 68 Filed 05/15/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------   x
 KRISTOPHER R. OLSON,                                     :
 CHRISTOPHER LOPEZ, WARREN                                :
 BARBER, CHRISTOPHER CLIFFORD                             :
 and ERIK LIPTAK,                                         :
                                                          :
                                Plaintiffs,               :   20 Civ. 632 (JSR)
                       v.                                 :
                                                          :
 MAJOR LEAGUE BASEBALL; MLB                               :
 ADVANCED MEDIA, L.P.; HOUSTON                            :
 ASTROS, LLC; and BOSTON RED SOX                          :
 BASEBALL CLUB, LP,                                       :
                                                          :
                                 Defendants.
 ------------------------------------------------------ x

      HOUSTON ASTROS, LLC AND BOSTON RED SOX BASEBALL CLUB, L.P.
                 OPPOSITION TO PLAINTIFFS’ MOTION TO
      ALTER, AMEND OR VACATE JUDGMENT AND FOR LEAVE TO AMEND




US 7079381v.1
          Case 1:20-cv-00632-JSR Document 68 Filed 05/15/20 Page 2 of 5



        Defendants Houston Astros, LLC (the “Astros”) and Boston Red Sox Baseball Club, L.P.

(the “Red Sox”) respectfully submit this joinder to the memorandum of law in opposition to

Plaintiffs’ motion to alter, amend or vacate judgment and for leave to amend (the “Opposition” or

“Opp.”) filed by Major League Baseball (“MLB”), MLB Advanced Media, L.P. (“MLBAM,” and

together with MLB, the “MLB Defendants”).

        As the MLB Defendants demonstrate in the Opposition, Plaintiffs’ motion (the “Motion”)

to alter, amend or vacate this Court’s judgment dismissing Plaintiffs’ Amended Complaint with

prejudice is without merit and should be denied.         Plaintiffs’ purported “newly discovered

evidence” was in their possession before the Court entered judgment on Defendants’ behalf, and

does not alter the Court’s well-reasoned conclusion that each of Plaintiffs’ claims is fatally

deficient. The Astros and the Red Sox join in the arguments set forth in the Opposition, which

apply equally to the Astros and Red Sox, and incorporate those arguments by reference as if fully

set forth herein. The Astros and the Red Sox submit this joinder only to point out that none of the

588 paragraphs in Plaintiffs’ Proposed Second Amended Complaint, (Dkt. Nos. 64-1–64-2 (Ex.

A-1–A-2) (“PAC”)), alleges any new conduct whatsoever by the Astros or the Red Sox. Therefore,

while Plaintiffs’ motion fails as to all Defendants, it plainly cannot provide a basis to disturb the

judgment entered in favor of the Astros and the Red Sox.

        Plaintiffs’ characterize as “newly discovered evidence” the Amended and Restated Game

License and Marketing Rights Agreement between DraftKings, Inc. (“DraftKings”) and MLBAM

and certain ancillary documents (together, the “DraftKings-MLBAM Agreement”), and contend

that through the DraftKings-MLBAM Agreement all Defendants “controlled” DraftKings fantasy

baseball contests, (see, e.g., PAC ¶¶ 3, 31, 33), and made representations that such contests were

“games of skill” (see, e.g., PAC ¶¶ 146, 482, 545). As demonstrated in the Opposition, the




US 7079381v.1
          Case 1:20-cv-00632-JSR Document 68 Filed 05/15/20 Page 3 of 5



DraftKings-MLBAM Agreement does not effect any such control or representations and, in fact,

only documents the licensing and marketing relationship that the Court has already held

insufficient to create any legal duty from Defendants to Plaintiffs. (Opp. at 4, 21–22, 24.) As to

the Astros and Red Sox in particular, the DraftKings-MLBAM Agreement cannot provide any

basis to alter the Court’s judgment because the teams are not parties to that Agreement. Plaintiffs

affirmatively misrepresent this fact by asserting that the Astros and the Red Sox were “MLB

Parties” (PAC ¶ 27) under the DraftKings-MLBAM Agreement, but this assertion is contradicted

by the Agreement itself. The defined term “MLB Parties” specifically “exclud[es] each of the

Clubs” (see Dkt. No. 64-3 (Ex. B-1) at 12 (MLB-Olson-00000446)).1

        Plaintiffs’ remaining “newly discovered evidence” relates to alleged false statements



                                   . As demonstrated in the Opposition, Plaintiffs have failed to

plausibly allege falsity, materiality, scienter or reliance regarding such statements.2 (Opp. at 1–2,

5–6, 17–18, 20.) In addition to these glaring deficiencies, Plaintiffs’ allegations cannot provide




1
  Plaintiffs also cite to a DraftKings press release to assert that, as they had argued in the prior
Amended Complaint (Dkt. No. 20 ¶¶ 5, 36–37), DraftKings entered into “individual ‘partnership’
agreements” with 27 MLB Clubs, including the Astros and the Red Sox. (PAC ¶ 40.) This too is
false. In fact, the DraftKings-MLBAM Agreement expressly stated that DraftKings “shall not
enter into any agreement directly with any Participating Club . . . to implement the terms of this
Agreement.” (Dkt. No. 64-4 (Ex. B-2) at 5 (MLB-Olson-00000452).) And, in any event, Plaintiffs
do not allege anything about the contents of those purported individual partnership agreements,
much less that they contained any representations about daily fantasy contests being “games of
skill.”
2
  By the same analysis set forth in the Opposition with respect to the Commissioner’s September
2017 and October 2018 statements (Opp. at 14–19), Plaintiffs’ conclusory allegations that Plaintiff
Olson relied on October 2018 statements by the Astros’ then General Manager Jeff Luhnow (PAC
¶¶ 159–60) do not alter the Court’s conclusion that Plaintiffs fail to allege a legally cognizable
claim with respect to such statements. (See Dkt. No. 55 at 9–10, 13–16.)

                                                -2-
US 7079381v.1
          Case 1:20-cv-00632-JSR Document 68 Filed 05/15/20 Page 4 of 5



any basis to revisit claims against the Astros or the Red Sox because neither team had anything to

do with issuing the MLB press release in question, nor do Plaintiffs allege otherwise.

        Accordingly, while Plaintiffs’ new allegations do not provide any justification to alter,

amend or vacate the Court’s April 3, 2020 decision for any Defendant, the absence of any new

alleged conduct on the part of the Astros or Red Sox makes the analysis particularly

straightforward for these Defendants. For these reasons and the reasons set forth in the Opposition,

Plaintiffs’ motion to alter, amend or vacate judgment and for leave to amend should be denied. In

the event that the Court grants Plaintiffs leave to file the PAC, the Astros and the Red Sox expressly

reserve their rights to move to dismiss the PAC, including on grounds not specifically addressed

herein or in the Opposition.


Dated: May 15, 2020                                    Respectfully submitted,

                                                       /s/ Hilary L. Preston
                                                       Clifford Thau
                                                       Hilary L. Preston
                                                       VINSON & ELKINS LLP
                                                       1114 Avenue of the Americas
                                                       32nd Floor
                                                       New York, NY 10036
                                                       Tel: 212-237-0000
                                                       Fax: 917-849-5342
                                                       cthau@velaw.com
                                                       hpreston@velaw.com

                                                       Michael C. Holmes (admitted pro hac vice)
                                                       2001 Ross Avenue
                                                       Suite 3900
                                                       Dallas, TX 75201
                                                       Tel: 214-220-7814
                                                       Fax: 214-999-7814
                                                       mholmes@velaw.com

                                                       Counsel for Houston Astros, LLC




                                                 -3-
US 7079381v.1
          Case 1:20-cv-00632-JSR Document 68 Filed 05/15/20 Page 5 of 5



                                             /s/ Lauren A. Moskowitz
                                             Katherine B. Forrest
                                             Michael T. Reynolds
                                             Lauren A. Moskowitz
                                             CRAVATH, SWAINE & MOORE LLP
                                             Worldwide Plaza
                                             825 Eighth Avenue
                                             New York, NY 10019
                                             Tel: (212) 474-1000
                                             Fax: (212) 474-3700
                                             kforrest@cravath.com
                                             mreynolds@cravath.com
                                             lmoskowitz@cravath.com

                                             Counsel for Defendant Boston Red Sox
                                             Baseball Club, L.P.




                                       -4-
US 7079381v.1
